DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-4, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonia(USPGPUB 2005/0253699) in view of Lewis et al(USPGPUB 2016/0321924) and Kim et al(USPGPUB 2016/0278065).
  -- In considering claim 1, the claimed subject matter that is met by Madonia includes:
	1) an antenna configured to receive outside information from an outside of a vehicle is not shown, but would have been inherently included in the wireless communication link(54), in order to have enabled communication via wireless link(see: sec[0025]);
2) the display unit configured to perform display to the outside of the vehicle is met by the flat panel display(12), that is mounted on the exterior of the vehicle(1o)(see, figures 3 and 4, sec[0016]);
	3) the processing unit capable of executing outside-targeted display processing by which to cause the display unit to perform display associated with the outside information by controlling the display unit based on the outside information received by the antenna is met by the control circuit(40), which controls the display, and is connected to a I/O communication port(44), which allows two-way communication between the control circuit(40) and the outside world(see: sec[oo24]), and receives information, such as traffic updates, travel advisories, emergency alerts, etc, from outside sources, so as to be presented on the display(12) by the control circuit(4o)(see: sec[oo25]).
	- Madonia does not teach:
	1) the housing configured to be installed on the vehicle after having the antenna, the display unit, and the processing unit assembled thereto and thus unitized.
	2) the antenna being configured to transmit outside information on the vehicle to the outside of the vehicle;
	3) the outside information received from the preceding vehicle, the antenna being configured to transmit information on the vehicle as the outside information to a following vehicle traveling in a rear side of the vehicle in the vehicle front-rear direction thereof.
	With regards to the antenna being configured to transmit outside information on the vehicle to the outside of the vehicle, Lewis et al(Lewis) teaches a vehicle to anything antenna system, which includes a V2V module(14), including Antenna(14a,18a) that allows intercommunication between vehicles(see: Lewis, sec[0024]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the modules(14) of Lewis, including antennas, into the system of Madonia, since one of ordinary skill would have recognized the benefit of allowing two way communication between vehicles, since this would have greatly enhanced the ability to alert nearby vehicles of messages and information, that would have benefited vehicles in the communication loop.
	With regards to the antenna transmitting information to a following vehicle traveling in the rear side, use of vehicle information display systems which utilize this function is well known.  In related art, Kim teaches a 
	Since the use of antenna transmitting information to a following vehicle is well known, as taught by Kim, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the wireless communication unit including beam forming module and array antenna of Kim, into the system of Madonia, since this would have allowed enhanced capability to directly select chosen vehicles within a vicinity of a primary vehicle, for the purpose of transmitting information to.
	Although not specifically taught by Madonia, the examiner takes Official Notice, that, in the vehicle display art, use of self contained display apparatus, including an antenna, display unit, and processing unit, contained within a housing is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate these devices into a self contained housing, since this would have allowed the components of the system to all 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the outside information received by the antenna includes alarm information received from a preceding vehicle traveling in a front side of the vehicle in a vehicle front-rear direction thereof, is met by the wireless communication system getting real information or alerts, which maybe broadcast from a police(see: sec[oo3o].  This would have constituted the claimed alarm information received from preceding vehicle traveling in a front side of the vehicle, in instances where police vehicles would have been traveling in front of vehicle(1o), and broadcasting emergency information.
	2) the in the outside-targeted display processing, the processing unit controls the display unit based on the alarm information received by the antenna and thereby causes the display unit to perform alarm display associated with the alarm information would have been met by the display(12), displaying 
  -- Claims 3 and 4, recites subject matter that is met as discussed in claims 1 and 2 above, respectively, as well as:
	1) the antenna, the display unit, the processing unit, and the housing are provided to a rear part of the vehicle in a vehicle front-rear direction thereof; and in the outside-targeted display processing, the processing unit controls the display unit to cause the display unit to perform display to behind the vehicle in the vehicle front-rear direction would have been met by the display(12) being mounted on the rear of the vehicle, as seen in figure 1, upon incorporation of the processing unit, an antenna into the housing(12), as discussed in claim 1 above.
  -- With regards to claims 13-14, upon incorporation o Lewis into Madonia, as discussed in claim 1 above, the claimed outside information received by the antenna including another vehicle state information received from the preceding vehicle, indicative of a state of the preceding vehicle(Claim 13); outside information including surrounding condition information received from the preceding vehicle that indicates a surrounding condition of the preceding vehicle(Claim 14) are met by the BSM data that is transmitted between vehicles traveling down roadways(see: Lewis, secs[0025-0026]), wherein the modules 14,18 allow for a remote vehicle(16) that is traveling down a roadway to transmit BSM data to allow for advanced notification to following vehicles within the vicinity.  And wherein the BSM data includes information related to road issues and maintenance such as road hazard identification(see: Lewis, secs[0025-0028]).
Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonia in view of Lewis et al(Lewis) and Kim et al(Kim), as applied to claims 1-4 above, and further in view of McCreary(USPat. 5,825,281).
  -- Claims 5-8 recites subject matter that is met by Madonia, as discussed in claim 1-4 above, respectively, except for:
	1) the antenna, the display unit, the processing unit and the housing are embedded in a rear spoiler provided on a rear part of the vehicle in a vehicle front-rear direction thereof.
	Although not specifically taught by Madonia, use of display signs incorporated into rear spoilers of a vehicle is well known.  In related art, McCreary teaches a method of displaying advertising messages, wherein 
  -- Claims 9-12 recite subject matter that is met as discussed in claims 1-4 above, respectively, except for:
	1) the rear spoiler provided on a rear part of the vehicle in a vehicle front-rear direction thereof doubles as the housing.
	Although not specifically taught by Madonia, use of display signs incorporated into rear spoilers of a vehicle, so as to double as the housing for the display is well known.  In related art, McCreary teaches a method of displaying advertising messages, wherein the display is mounted in the rear spoiler of a vehicle(see: McCreary, 14, figure 3, column 3, lines 6-26).  Since the use of display signs integrated into the rear spoiler of a vehicle is well known, as taught by McCreary, it would have been obvious to one 
REMARKS:
Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.
	Applicant is arguing that the prior art does not teach the claimed subject matter.  The examiner has introduced prior art to Kim et al, which teaches the newly amended claimed subject matter, and has been addressed in the art rejection above.  In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMARKUNTZ can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687